FILED
                             NOT FOR PUBLICATION                             DEC 29 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JULIUS LEE JACKSON,                              No. 08-16955

               Plaintiff - Appellant,            D.C. No. 2:04-cv-00983-LKK-
                                                 GGH
  v.

SERGEANT NUCHOLS; et al.,                        MEMORANDUM *

               Defendants - Appellees.



                     Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence K. Karlton, District Judge, Presiding

                            Submitted December 15, 2009 **


Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

       Julius Lee Jackson, a California state prisoner, appeals pro se from the

district court’s judgment in his 42 U.S.C. § 1983 action. We have jurisdiction

under 28 U.S.C. § 1291. We review for an abuse of discretion the denial of a


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motion for appointment of counsel, Terrell v. Brewer, 935 F.2d 1015, 1017 (9th

Cir. 1991), and we affirm.

       The district court did not abuse its discretion by denying Jackson’s motions

for appointment of counsel because Jackson failed to demonstrate exceptional

circumstances. See id.

       Jackson does not raise any contentions challenging the judgment, and we

thus deem any such challenge abandoned. See Cook v. Schriro, 538 F.3d 1000,

1014 n.5 (9th Cir. 2008), cert. denied, 129 S. Ct. 1033 (2009).

       AFFIRMED.




DS/Research                               2                                   08-16955